 RAMADA INNRambend Realty Corporation, d/b/a Ramada Inn ofSouth Bend and Betty V. Colcord and LocalUnion No. 103, Hotel and Restaurant Employ-ees and Bartenders International Union, AFL-CIO. Cases 25-CA-13325, 25-CA-13325-2,and 25-CA-1352223 November 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 27 August 1982 Administrative Law JudgeGeorge Norman issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings,2and conclusions3and to adopt the recommendedOrder as modified.4' On 26 October 1981 the judge granted the Respondent's motion tosever Cases 25-CA-10380 and 25-CA-10548 from the other three casesinvolved in this proceeding. On 2 November 1981 the General Counselfiled with the Board a special request for permission to appeal the judge'sruling. By telegraphic order dated 9 December 1981 the Board deniedthe General Counsel's request to appeal the judge's decision to sever. Noexceptions have been filed to this ruling by the judge. Therefore, Cases25-CA-10380 and 25-CA-10548 are not before us for consideration inthis proceeding. In adopting the judge's ruling on this point, however,we do not rely on Jackson Mfg. Co., 129 NLRB 460 (1960), which wascited in fn. I of his decision.2 The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.In fn. 17 of his decision, the judge incorrectly stated that RosemaryJones testified about remarks which were made to her by Bell in Januaryand February 1982, rather than in January or February 1981. In the firstparagraph of the "Discussion and Conclusions" section of his decision,the judge incorrectly stated that subpar. 5(c) of the complaint in Case 25-CA-)3522, as ultimately amended, alleged that the Respondent promul-gated a rule in April 1981, rather than in late February 1981. In the lastparagraph of the "Discussion and Conclusions" section of his decision,the judge incorrectly stated that the Respondent rehired 17, instead of 18,former employees. We therefore correct these inadvertent errors.I The General Counsel has excepted to the judge's failure to discusswhether or not the remarks made by Food and Beverage Director Bellduring a conversation with employees Rosemary Jones and Maxine Eag-lebarger in late January or early February 1981 constituted unlawfulthreats and solicitations as alleged by the amended complaint in Cases25-CA-13325 and 25-CA-13325-2. We find there is no credible evidenceto warrant a conclusion that Bell made any statements during this con-versation which violated Sec. 8(a)(), since the judge generally discredit-ed the testimony of employee Jones and the credited testimony of em-ployer Eaglebarger about this conversation does not support a finding ofany 8(aXl) violations. Accordingly, we shall dismiss the 8(a)(X) allega-tions of the complaint in Cases 25-CA-13325 and 25-CA-13325-2.In adopting the judge's conclusions that Bell's conduct in February,March, and July 1981 violated Sec. 8(aXI), we note that no exceptionshave been filed as to these violations found by the judge. We also notethat, in the "Conclusions of Law" section of his decision, the judge failed268 NLRB No. 39ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Rambend Realty Corporation, d/b/aRamada Inn of South Bend, South Bend, Indiana,its officers, agents, successors, and assigns, shalltake the action set forth in the Order as modified.1. Add the following as paragraph 1(b) and relet-ter the present paragraph l(b) as paragraph l(c)."(b) Threatening employees with stricter en-forcement of work rules because they have soughtthe assistance of a union."2. Substitute the attached notice for that of theadministrative law judge.to list as an independent 8(aXI) violation the March 1981 threat to en-force work rules more strictly because employees sought the assistance ofthe Union, which he had previously found to have occurred. We there-fore correct this inadvertent omission.We agree with the judge's conclusion that the Respondent's refusal torehire eight former employees did not violate Sec. 8(aX3) and (I). In soconcluding, however, we find it unnecessary to rely on his legal analysisand the cases cited by him in the "Discussion and Conclusions" sectionof his decision regarding the standard for establishing a prima facie caseof discrimination, including his analysis of the type of knowledge neces-sary to prove a violation. Even assuming, arguendo, that the GeneralCounsel has established a prima facie case in this proceeding, we find thatRespondent has met its burden of showing that it would have made thesame decision in the absence of any union or protected concerted activi-ties. We also note that the judge failed to list David Colcord as one ofthe eight alleged discriminatees in par. 5 of the "Conclusions of Law"section of his decision, although he had previously concluded the 8(a)3)allegations regarding all eight former employees should be dismissed. Wetherefore correct this inadvertent omission.We have modified the judge's recommended Order to follow andremedy more accurately the actual violations found. We have also modi-fied the judge's notice to conform to our Order.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT promulgate rules prohibiting ouremployees from playing video games; sitting down287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the back during worktime; smoking in the hall-way behind the bar; and requiring employees toremain at their break stations at all times becausethey have exercised their rights protected by theAct.WE WILL NOT threaten our employees withstricter enforcement of work rules because theyhave sought the assistance of a union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.RAMBEND REALTY CORPORATION,D/B/A RAMADA INN OF SOUTH BENDDECISIONSTATEMENT OF THE CASEGEORGE NORMAN, Administrative Law Judge: Thesecases were tried in South Bend, Indiana, on October 26,27, 28, and 29, 1981, and January 4, 5, 6, and 7, March 9,10, 11, and April 27, 28, and 29, 1982.On March 20, 1981, Betty V. Colcord, a former em-ployee of Rambend Realty Corporation, d/b/a RamadaInn Hotel of South Bend, herein the Respondent, filed anunfair labor practice charge, Case 25-CA-13325, allegingthat the Respondent had refused to rehire her because ofher prior union activities. After that Local Union No.103, Hotel and Restaurant Employees and BartendersInternational Union, AFL-CIO, herein the Union, filed acharge in Case 25-CA-13325-2, alleging that the hotelhad refused to rehire certain other former employees be-cause of their membership in, and activities on behalf of,the Union.On May 8, 1981, the Regional Director for Region 25issued an order consolidating cases, consolidated com-plaint and notice of hearing in Cases 25-CA-13325 and25-CA-13325-2. The material allegations of this consoli-dated complaint charges the Respondent with unlawfulthreats and coercion and the unlawful refusal to rehireseven named former employees. The allegations in thisconsolidated complaint were limited to conduct allegedlyoccurring from mid-January 1981 to mid-February 1981.On May 12, 1981, the Union filed another charge,Case 25-CA-13522, alleging that Karen Gobel, also aformer employee, had not been rehired because of hermembership in, and activities on behalf of, the Union.The Regional Director on June 16, 1981, issued an orderconsolidating cases, complaint and notice of hearing inCases 25-CA-13325, 25-CA-13325-2, and 25-CA-13522.As in the earlier consolidated complaint issued May 8,1981, the allegations of the new complaint were narrow-ly drawn, charging only a single unlawful act of refusalto rehire occurring on January 20, 1981. Thus, all the al-legations of the conduct violative of Section 8(a)(1) and(3) of the Act contained in the three consolidated caseswere expressly limited to events reportedly occurring be-tween mid-January 1981 and mid-February 1981. TheRespondent in its answer denies the substantive allega-tions and admits the jurisdictional allegations.On October 14, 1981, the Regional Director issued an-other order consolidating cases, consolidated complaintand notice of hearing. By this order the Regional Direc-tor consolidated with the three above-referencedcharges, Case 25-CA-10380, which had been deferred toarbitration on December 18, 1978, involving the dis-charge of three employees, and Case 25-CA-10548which had been settled on May 31, 1979, involving alle-gations of unlawful threats and coercion.Thereafter on October 20, 1981, the General Counselamended the complaint in Case 25-CA-13522 to includeallegations of conduct violative of Section 8(a)(1) of theAct. This conduct purportedly occurred in late Februaryand late July 1981.The trial in these consolidated cases and amendedcases began on October 26, 1981. On the first day of thetrial I heard oral arguments from both the GeneralCounsel and the Respondent on the Respondent's motionto sever Cases 25-CA-10380 and 25-CA-10548 from thethree original consolidated cases, Cases 25-CA-13325,25-CA-13325-2 and 25-CA-13522. After consideringthese arguments and applicable Board authority, I grant-ed the Respondent's motion to sever Cases 25-CA-10380and 25-CA-10548.1All parties have been afforded full opportunity toappear, to introduce evidence, to examine and cross-ex-amine witnesses, and to file briefs. Briefs were filed onbehalf of the General Counsel and the Respondent.Based on the entire record and the briefs filed on behalfof the parties, and from my observation of the witnessesand their demeanor, I make the followingFINDINGS OF FACTI. JURISDICTIONThe Respondent is a corporation organized under, andexisting by virtue of, the laws of the State of Indiana. Atall times material herein, the Respondent has maintainedits principal office and place of business in South Bend,Indiana, and is engaged at that facility in the business ofoperating a motel and restaurant. During the past yearthe Respondent, in the course and conduct of its businessoperations, sold and distributed products valued in excessof $500,000. During the same period, the Respondent re-ceived goods valued in excess of $5,000 transported to itsfacility directly from States other than the State of Indi-ana. The Respondent admits, and I find, that it is an em-IIn granting the Respondent's motion to sever, I expressly relied onthe extraordinary lapse of time between the deferral to arbitration in Case25-CA-10380 and the settlement agreement in Case 25-CA-10548 andthe eventual consolidation on October 14, 1981, 12 days before the hear-ing commenced. I also concluded that the 12 days' notice to the Re-spondent, after almost 3 years of inaction by the Region, was insufficientto allow the Respondent to prepare its case adequately. Consistent withBoard precedent, I also agreed with the Respondent that if the RegionalDirector could rescind the settlement agreement reached May 31, 1979,in Case 25-CA-10548 based on the wholly unrelated allegations con-tained in the three original charges that the sanctity of and the reasonbehind settlement agreements would be vitiated. See Jackson Mfg. Cao.,129 NLRB 460, 475-476 (1960).288 RAMADA INNployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5)of the Act.I111. THE UNFAIR LABOR PRACTICESA. FactsThe Respondent owns and operates a Ramada Inn inSouth Bend, Indiana. The hotel, which opened in early1970, consists of two operations, the lodging portion andthe food and beverage part, which includes a restaurant,banquet facility, and a separate bar or night club. Thedaily operations of the hotel are controlled by GeneralManager Dale Whipstock, who held that position fromApril 1980 until his death on April 26, 1982. Whipstockwas preceded as general manager by Nancy Marvel,who held the position for a number of years. Reportingdirectly to the general manager is a food and beveragedirector, who is responsible for managing the restaurantand lounge operation. Fred Bell, who was hired for thisposition in December 1980, is the current food and bev-erage director.The managerial staff also consists of a lounge manager,kitchen manager, and dining room manager. Nora Clarkhas been the lounge manager since September 1981. Shewas preceded as lounge manager by Cindy Hocker. Alllounge employees report directly to the lounge manager,who also assists the food and beverage director in con-trolling liquor and labor costs in the lounge. Irma JeanLillvis is the dining room manager and has held this po-sition since November 1981. Lillvis was preceded in thatposition by Wanda Walinski. The dining room manageris responsible for seating customers and directing andscheduling the dining room waitresses and busboys.Myrene Harris, the kitchen manager, directs the foodpreparation.Except for the front desk employees the hotel's em-ployees are represented by the Union and are covered bya collective-bargaining agreement. The Union was certi-fied as exclusive bargaining representative for the house-keeping employees in mid-1970 shortly after the hotelopened. This unit covered only the maids and mainte-nance personnel employed in the lodging portion of thehotel. On January 12, 1973, the Union won an electionamong the food and beverage employees and thusbecame the collective-bargaining representative of theemployees in the restaurant and bar.2The parties imme-diately entered into negotiations on April 1, 1973, andentered into a collective-bargaining agreement separateand distinct from the housekeeping contract. In 1976, theparties agreed to a single collective-bargaining agreementcovering both units. However, under the single contractseparate seniority lists were maintained for each of theserespective units. The parties reached an agreement in2 This unit includes cooks, salad and pantry helpers, dishwashers, busboys and waitresses in the restaurant, and bartenders and cocktail wait-resses in the bar. The unit description expressly excludes housekeepingemployees who were covered by the earlier certification.1979 and at the time of the hearing were engaged in ne-gotiations for a new contract.On February 23, 1980, the hotel's restaurant andlounge were destroyed by fire but the lodging portion ofthe Respondent's operations was not affected. It contin-ued operating uninterrupted throughout the reconstruc-tion of the restaurant and lounge. Although there was asingle agreement covering both the housekeeping andrestaurant and lounge employees, for the purpose of re-ductions in force, as previously noted, the seniority listsof the two operations were separately maintained. Thus,all the restaurant and lounge employees were laid off onFebruary 24, 1980. None was able to exercise his or herseniority to "bump" any less senior employee from thehousekeeping staff.Reconstruction of the restaurant and lounge areas wascompleted in early January 1981, with the opening oc-curring on Friday, January 23, 1981. The restaurant andlounge opened with a bargaining unit complement of 38employees.3This group included 16 employees whowere employed by the hotel on February 23, 1980, theday of the fire, and two other former employees whohad quit shortly before the fire. Offers of employmenthad been made to two other persons who were workingFebruary 23, 1980, but the offers were rejected. Twentyother applicants who had not been previously employedby the hotel completed the new staff.B. Before the FireAs previously stated the Respondent's operation con-sisted of guest rooms, a restaurant, and a lounge. Therestaurant was used mainly for hotel guests, although itwas open to the general public. The evidence indicatesthat the business in the restaurant before the fire hadbeen generally slow, necessitating occasional layoffs, andin 1979 the restaurant's business started a steady declinethat lasted until the fire in February 1980.The lounge, although opened to the general public,relied heavily on business from hotel guests. The loungeconsisted of two different rooms, the front bar and theback lounge. The front bar as compared to the backlounge was small. The front bar area had a seating ca-pacity of 98, which included individual tables and barstools. The bar was 10 feet long and had 8 to 10 barstools. Customers were served either by a waitress or di-rectly by the bartender. Business in the front bar wasslow especially during the day. It became busy duringthe few weekends when home football games were heldat the University of Notre Dame, which was nearby. Onthese occasions there would be approximately 75 custom-ers in the front bar area. Except during those weekends3 The restaffing process began in late December 1980 and was com-pleted just prior to the actual opening. The 42 food and beverage em-ployees who had been laid off on February 24, 1980, because of the firehad lost their status as employees after 6 months of inactivity in accord-ance with the collective-bargaining agreement, art. XIII, sec. 14(d). TheUnion had filed a grievance on this issue but arbitrator Malcolm Housedenied the grievance, holding that all 42 employees employed in the res-taurant and lounge on February 23, 1980, lost their seniority and employ-ee status 6 months after their last day of employment. Thus, the 42 laid-off employees were in the same position as any other applicant in January1981.289 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach year the front bar would be slow, with few custom-ers often resulting in the bar closing early. On other rareoccasions when the front bar would be busy during theremainder of the year there might be 50 to 60 customersin the bar. The front bar was normally staffed by onebartender and one cocktail waitress, although there wereoccasions when an extra bartender had to be assigned tothe front bar because the bartender on duty was unableto provide adequate service to the customers.Also, as previously indicated, the back lounge waslarger than the front bar and could be expanded furtherby removing removable walls and annexing adjacentbanquet area space. The back lounge was served by aservice bar which was normally staffed by two bartend-ers and varying numbers of cocktail waitresses depend-ing on the crowd. Both the front bar and the backlounge had computerized measured-pour systems regulat-ing the mixing of drinks for cost and quantity control. Inthe back lounge all customers were served by cocktailwaitresses. Customers could not order their drinks di-rectly from bartenders. Thus, because of the absence oftips, the bartenders earnings would have been lower butfor the large hourly wages paid to them to help make upthe difference. The back lounge attracted customers wholiked live entertainment and who often ordered specialtydrinks On those busy weekends when football gameswere played, there were 300 to 400 customers in theback lounge. On other weekend nights there might beapproximately half that number. On week nights theservice bar could, like the front bar, be very slow, oftenserving less than 50 to 100 customers a night. The evi-dence indicates the low level of business was attributableto such factors as poor management and the absence of"name" entertainment. In addition, during the periodprior to the fire supervisor personnel turnover was high.In a 2-year period, four persons filled the food and bev-erage director's position, Jack Terryia, Don Alexander,Ron Tantun, and Chuck Myers. Several changes also oc-curred in the lounge and dining room supervisory posi-tions.C. After the FireThe Respondent began planning and working on re-construction of the restaurant lounge immediately afterthe fire. Obviously, without a restaurant and lounge, thehotel guests had to go elsewhere for meals and cocktails,thus causing a loss of revenue.4After the fire, the Respondent's management changedcompletely, with new personnel occupying each of thekey supervisory positions. Dale Whipstock, who hadbeen the lounge manager at the time of the fire, replacedNancy Marvel as general manager in April 1980. In No-vember 1980, Fred Bell was interviewed for the foodand beverage director's position. Bell was hired andbegan working on December i, 1980.5Bell, who was4 In May 1980 the hotel opened a small portable bar in a guest suite.Betty Colcord, an alleged discriminatee who was the most senior bar-tender, was called back to and did work that bar. However, because ofslow business that bar was closed after 6 or 7 weeks.5 Bell, who left the Atlanta American Hotel to come to South Bend,has been in the hotel restaurant bar business in managerial staff positionsgiven complete control over the operation of the restau-rant and bar, began working immediately on the restaff-ing. He promoted Cindy Hocker to the position of assist-ant food and beverage director and lounge manager.6Inthat position Hocker was given responsibility for costcontrol, purchasing liquor, maintaining records, andhiring all employees for the lounge. Bell testified that hedelegated to her his control over the hiring decisions forthe lounge since she was to be responsible for that partof the food and beverage operations. Bell said he did thisbecause Hocker had to supervise and work with thesepeople, and he wanted her to select a group in which shehad confidence. Hocker's prior experience with the hoteland her past association and familiarity with the formeremployees permitted her to select those she thoughtwere the good workers and who got along with fellowemployees and customers.Bell and Hocker then began the restaffing in late De-cember 1980. They had a list of persons who had beenemployed on February 23, 1980, the day of the fire.Hocker then prepared a list of the former employeesand, on December 30, 1980, she mailed a letter signed byBell, to those working at the time of the fire, inviting ap-plications.7Many of the former employees came in to fillout applications.8Bell spoke with a few of the formeremployees at that time while others just submitted appli-cations and left. Hocker then phoned those who appliedand scheduled interviews. Bell interviewed separatelyeach of the former 27 employees who applied.9 GeneralManager Whipstock was present during a few of theseinterviews and Hocker was "in and out" for many ofthem, but Bell conducted the interviews. Whipstock andHocker said very little.During these interviews Bell asked the former employ-ees questions related to topics listed on an interviewanalysis form which he filled out for each applicant. Bellasked Hocker about most of the applicants and a numberof called references given by the former employees.'°for a number of years. The Respondent contends that Bell was hired inan attempt to transform the hotel into a successful operation.a Hocker was promoted from a desk clerk position on the lodging sideof the hotel, which she had held since April 1980. Hocker first beganworking for the hotel in May 1976 until February 1978. She performedmost of the positions in the lounge, including cocktail waitress, cashier,and fill-in bartender. During that period she was a member of the Union.She quit in February 1978 to take a job in Arizona. She was reemployedin April 1979, starting as a part-time cashier. She later became a bartend-er and then assistant lounge manager to Dale Whipstock. During thatperiod she was again a member of the Union. (The collective-bargainingagreement contained a union-security clause.) In October 1979 Hockerleft the employ of Respondent and returned in April 1980 to be a deskclerk.As previously indicated, the hotel was not contractually obligated tohire any of the former employees.8 Hocker phoned Jean Williamson who had quit on February 11, 1980,2 weeks before the fire, and asked her to reapply. Hocker was told thatWilliamson wanted to come back but had not received a letter.9 Of the 42 employees working at the time of the fire who were sentletters inviting them to apply, 15 had not applied.'o Bell and Hocker testified that part owners Walz and Meloy andManager Whipstock made some recommendations on particular employ-ees but they (Bell and Hocker) were not bound by those recommenda-tions. Bell said that Walz, Whipstock, and Meloy had different feelingsabout employees so the advice was not very helpful. Bell also testifiedthat he ignored their recommendations on a number of occasions, eitherbecause of his own feelings following the interviews or because Hockerhad told him "the real" story.290 RAMADA INNBell then decided which of the former employees wouldbe offered positions in the kitchen and dining room andHocker decided which would be offered positions in thelounge. Hocker's decisions apparently were based largelyon her own knowledge of the applicant's abilities andprior performance.' ' The interviews took approximately2 days to complete.Having tentatively decided on the former employees,the Respondent advertised for applicants in the localnewspapers. In the first 2 days approximately 500 appli-cants responded. Many who took applications did notturn them in or wait to be interviewed because of thegreat number of applicants. The Respondent received216 completed applications in addition to those from the38 persons who were hired. Because of the largenumber, Bell shared the interviewing with Whipstockand Hocker. As they met with the applicants briefly,Bell and Whipstock would place a number from I to 10in the top right corner of each application indicating apreliminary rating. Then they reviewed and sortedthrough the applications, calling back those that ap-peared the most promising.Those who were called back for a second interviewwere interviewed by Bell during which he filled out aninterview analysis form for each. Bell and Hocker thensorted through these applications, separating them ac-cording to job classifications. Bell gave Hocker the bar-tender and cocktail waitress applications, instructing herto select those she thought promising. Hocker calledeight applicants back for a third interview. After inter-viewing these applicants on her own she checked theirreferences, and made her hiring decision.1Just beforethe restaurant and lounge reopened, Hocker told Whip-stock she needed more cocktail waitresses. Whipstocktold her to do what was necessary. Waletzko, a bartend-er she had hired, recommended Debra Tom who was awaitress at a bar where Waletzko had been employed.Hocker called Tom, informed her of the opening, ex-plained that it might be part time or temporary andasked if she were interested. Tom came in and submittedan application on January 19, 1981, and was hired tostart on opening night January 23, 1981.Bell testified that, after reviewing his notes on the ap-plicants who had responded to the newspaper advertise-ment, he called back the most promising kitchen anddining room applicants for a third interview. He said thekitchen and dining room were much more difficult tostaff than the lounge, therefore the interviews werelonger and more intensive, especially with regard to theapplicants for cook positions. The training for bartender" Of the 27 former employees that reapplied, Hocker made the finaldecision on 8. She rejected Betty Colcord, Edith Cantrell, and KarenGobel and offered jobs to Rhonda Breda, Nora Clark, Kaye Zurawski,Adrienne Hogan, and Sandy Stickler, all of whom applied for lounge po-sitions. Bell made the final decision on the other 19 former employees.He rejected of the other five discriminatees Madelyn Bogart, Cindy Bor-kowski, Bernice Rankel, Virginia Rose Forsberg, and David Colcord.i" New hires included Terry Waletzko, a bartender, and seven cocktailwaitresses, June Stanley, Kris Coughlin, Jennifer Harness, Carolyn Bar-rick, Rebecca Dibble, and Elizabeth Kulwicki. Hocker also hired DebraPaulson, who had worked for the hotel and with Hocker from 1976 to1979. Jennifer Harness, who was initially listed as a dishwasher becauseshe was not yet 21 years old, worked in the kitchen for a few days andthen was transferred to the lounge on her birthday.or cocktail waitresses was much shorter and easier thanthat for cooks and other kitchen employees. Bell hired12 former restaurant and kitchen employees,13and 12who had responded to the newspaper advertisement. '4The number of interviews for the applicants variedfrom one for some former employees to as many as fourfor those responding to the newspaper ad, depending onthe positions to be filled and which group was beinginterviewed.After all the hiring decisions had been made the pro-spective employees were invited to an orientation meet-ing, at which Bell discussed what he required from hisemployees, the applicable work rules, and the union shopobligations of all bargaining unit employees. He also an-swered questions and required the employees to fill outW-2 forms and union dues-checkoff forms. This meetingwas the culmination of the interviewing and hiring proc-ess. The restaurant and bar opened the following Friday,January 23, 1981.As previously stated, the restaurant and bar reopenedon Friday, January 23, 1981, with a complement of 38bargaining unit employees. During the first few monthsof operation a number of the employees quit or were dis-charged, particularly in the lounge. Employee turnoveris common in the restaurant and bar business. And insome aspects of the food service industry the employeeturnover approaches 400 percent per year. sD. Physical Layout of the Restaurant and Loungeafter the ReconstructionWhen the restaurant and lounge had reopened substan-tial changes had been made in the hotel's physical layoutand method of operation. The lounge, before reconstruc-tion, consisted of a relatively small and quiet front bar,known as The Brass Nail and a somewhat larger backarea that was served by a small service bar. The frontbar was normally staffed by one bartender and one wait-ress, while the service bar had one or two bartenders anda few waitresses. In contrast, the new lounge consistedof one large room capable of being expanded by movingthe portable partition that separated the restaurant. Thereis one large bar approximately twice as large as the oldfront bar. In addition, there is a small ports-bar in therear of the lounge, and a third bar known as Ziggy's bythe adjoining pool."' They were Melissa Phillips, Jan Davenport, and Jean Lillvis, diningroom waitresses; Rosemary Jones and Paul Jones, cooks; Maxine Eagle-barger and Jean Williamson, pantry cooks; Tom Banney and Jim Gerbin,dishwashers; Rob Johnstone, Bob Jordan, and Jena Troyer, bus help.'4 The new hires were Myrene Harris and Dell King, cooks; FrancisColen, Jeannie Lopez, Judy Borowink, Ann Marie Klawiter, Pat Gross-nickle, Phyllis Miller, Karen Horvath, Cathy Hiatt, and Teresa Harpole,dining room waitresses; and Jim Lesichi, bus help."' In the 9 months following the reopening, approximately 19 employ-ees, who were working on January 23, 1981, quit and did not return orwere fired. These included Adrienne Hogan, Sandy Stickler, RosemaryJones, Paul Jones, Tom Banney, and Robert Johnston, all of whom wereformer employees, and 13 others including Terry Waletzko, Kris Cough-lin, Debra Paulson, Carolyn Barrick, Rebecca Dibble, Elizabeth Kul-wicki, Judy Borowiak, Ann Marie Klawiter, Pat Groasnickle, PhyllisMiller, Teresa Harpole, Dell King, and Jim Lesichi. Two other employ-ees, June Stanley and Cathy Hiatt, quit and then were rehired.291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Wednesday, Friday, and Saturday nights, thelounge is staffed by a total of six bartenders-four at the.main bar and one each at the porta-bar in Ziggy's. At themain bar, the four bartenders are assigned stations, onefixed station at each end of the bar where the cash regis-ters are and two roving bartenders who handle all thebusiness in between, These stations are rotated amongthe bartenders so that they all work the different areas.For speed, efficiency, and cost control the main bar hasa computerized drink dispensing system which interlockswith the cash register.The new lounge operations attracted a much youngerclientele and attracted large crowds. The crowds becameso large that bartenders and cocktail waitresses referredto certain nights as "animal nights." On a typical eveningthere were 400 to 600 customers on those nights and oc-casionally 800 to 900. Bartender Frank Mancuso testifiedthat customers "would be four deep the entire length ofthe 20 foot long main bar."'6On those nights the bar-tenders and cocktail waitresses were constantly busy.Rhonda Breda and Nora Clark, who worked both barsbefore the fire and who were rehired, explained that thepace was much faster and harder after the reopening.Speed became absolutely essential for all bartenders.On Monday, Tuesday, and Thursday, three bartendersare on duty, two at the main bar and one at Ziggy's. Onthese nights there are at least 150 to 200 customers in thebar at any one time. On Sundays, only Ziggy's is openwith one bartender handling that bar.Under Hocker's management the lounge had becomemore of a night club, featuring name rock'n'roll bandsMonday through Saturday. Rhonda Breda testified thatthe bartenders had to rely on one another and that teamwork was more essential after than before the fire.Even considering the testimony of the three unionstewards, there is no testimony in this case that Bell andHocker ever discussed or considered the prior union ac-tivity, union support, or union sympathies of any of theapplicants. On the contrary, there is evidence that theydid not discuss or consider the union activities or sympa-thies and that Bell, personally, did not look at the per-sonnel file of the former employees or discuss their con-tents with Hocker. Every applicant who testified on thepoint, including the alleged discriminatees and currentunion stewards, was consistent in stating that union ac-tivity, support, or sympathies including the filing ofgrievances were not discussed during the employmentinterviews.'6 The crowds were so large that in early 1982 the local fire marshallimited the number of customers at any one time to the posted capacityof 450." Rosemary Jones, a cook rehired by the Respondent but not in theemploy of the Respondent at the time that she testified, testified on directexamination that Bell made remarks to her during January and February1982 after the opening of these proceedings to the effect that he did notlike the Union because when he was a boy a bomb had been thrown intohis house. Bell told her that if it were left up to him there would not be aunion in there (Bell did not deny or admit these remarks in his testimo-ny).She testified also that when the arbitrator's decision was issued Bellwas "jumping up and down" and was glad the Union had lost and thathe did not have to worry about hiring back the other employees. Shesaid that Bell had told her that they had "went through a list and pickedout the ones they wanted to come back to work and he knew who heE. The Alleged Discriminatees1. The bartendersEdith Cantrell, an alleged discriminatee, was hired as acocktail waitress in June 1972 and became a bartender in1976. She worked as a bartender in the front bar untilshe was laid off as a result of the fire. She received aletter to reapply and did in January 1981 and was inter-viewed by Fred Bell.Before and after interviewing Cantrell, Bell consultedHocker. Hocker was surprised that Cantrell had appliedbecause she knew Cantrell had gone into business forherself. Hocker testified that she told Bell that she hadworked with Cantrell before and because she was soslow Hocker did not think Cantrell could keep up withthe pace expected in the new lounge.'8Hocker also tes-tified that Cantrell did not get along well with other em-ployees.'9Hocker told of a dispute that occurred be-was going to hire before he hired them .he already knew who wascoming back to work." Her recollection was then refreshed with her pre-trial affidavit. She adopted the following as a comment Bell had made toher: "Mr. Bell said that the owners had went through the applicationsand had picked the best workers to be hired back and did not hire backthe ones that caused trouble with the union." She also testified that Bellsaid "he didn't want anybody there that would cause trouble with theunion-troublemakers have caused trouble with the union." She also tes-tified that Bell remarked he did not want Cindy Borkowski, Betty Col-cord, and Madelyn Bogart. He said they had caused trouble, and did notdo their work and they stood around and smoked cigarettes and did nottreat their customers right. However, when Jones' testimony is comparedwith other statements made by her and the testimony of Bell and MaxineEaglebarger, who was present, it appears that Jones distorted the facts.On cross-examination Jones admitted that a number of former employeeswho she considered active in the Union, including herself, had been re-hired and that Bell was not bothered by union activism. She went on tosay that Borkowski was not a troublemaker and did not file grievances,and that Bell told her that Borkowski, Colcord, and Bogart were nothired because they sat around, smoked cigarettes, and did not treat cus-tomers right and the owners had instructed them to select the best work-ers. Eaglebarger testified that Bell said the troublemakers did not get re-hired but stated that Bell never mentioned the Union or filing grievancesand she did not equate Bell's use of the word troublemaker with griev-ance filers or union activists because she knew of employees who filed alot of grievances and were rehired. In addition, Jones admitted that Bellnever said he would not hire someone because of his or her union sup-port or activity and that she was not afraid to file grievances. Jones de-scribed herself along with Bogart, Colcord, Borkowski, Eaglebarger,Jean Williamson, Jim Derbin, and Millie Phillips as active employees inthe Union prior to the fire. Jones also described a troublemaker as some-one who would have the Union in there constantly or having grievancesfiled with the shop stewards, and then stated since she had filed a griev-ance she must have been a troublemaker. In view of the many inconsist-encies in her testimony, I credit Bell and Eaglebarger and I do not creditJones."a That Cantrell was slow was supported by the testimony of RolleyBusco, a former bartender who had not reapplied. He said Cantrellalways looked slow and could not keep up when it got busy and that hewould not qualify Cantrell as a speed bartender. Rhonda Breda, whotended bar before and after the fire, testified that Cantrell could not havekept up with the pace required after the opening. Other employees in-cluding Kaye Zurawski, a union steward, agreed that Cantrell was veryslow. When Cantrell got behind and management asked that someonehelp her out, to avoid working with her, Nora Clark and Zurawski exer-cised their seniority rights. Thus Rhonda Breda with least seniority hadto work with Cantrell. Fellow discriminatee Karen Gobel also com-plained about how slow Cantrell was.19 Kaye Zurawski, a union steward, said she "could not think of onenice thing to say about Cantrell."292 RAMADA INNtween Betty Colcord, another alleged discriminatee, andCantrell over dividing certain tips. Hocker said that Can-trell had a reputation for dishonesty.20Bell testified that when he interviewed Cantrell heasked her whether she considered herself a speed bar-tender. Cantrell replied that she was slow but efficient.When Bell asked her how she got along with other em-ployees Cantrell responded, "if there were some thatdidn't get along with me, that was their problem."Rhonda Breda testified that she, Nora Clark, and KayeZurawski all disliked Cantrell. Based on that interviewand Hocker's comments, Bell recommended to Hockerthat Cantrell not be rehired. Hocker however made thefinal decision not to rehire Cantrell. Hocker stated thatshe personally had many bad experiences with Cantrellin the past and that including the numerous negative re-marks from other employees concerning Cantrell per-suaded her not to rehire Cantrell.Betty Colcord, an alleged discriminatee, was hired in1970 as a dining room waitress. Shortly thereafter shebecame a cocktail waitress and held that position for 3years until she became a bartender. Colcord worked as aday bartender in the front bar until the fire. In January1981, she received a letter to apply and did. She wasinterviewed by Fred Bell who had already heard of Col-cord before the interview. Bell testified that after he washired by the Respondent on December 1, 1980, he atemost of his meals at other hotels in South Bend so thathe could see how other area operations were run and tolearn about his new Employer's reputation in the com-munity. On one of Bell's visits to the Quality Inn heasked the bartender and waitress about the Ramada InnLounge. They told Bell that there was a bartender therewho kept a messy bar, watched soap operas all day, andignored customers. Upon returning to the hotel he askedHocker, who was still working as a desk clerk, if thehotel had a bartender that kept an untidy bar andwatched soap operas all day. Hocker immediately repliedthat it was Betty Colcord.Bell and Hocker also discussed Colcord after she hadsubmitted an application. Hocker informed Bell that Col-cord was slow, often ignored customers and waitresses,and that cocktail waitresses would often have to maketheir own drinks rather than wait for Colcord.2' Col-cord also had a reputation for keeping a messy bar andnot cleaning up the bar for the night crew. She wouldleave unwashed glasses in the dishwasher, dirty shelves,and spilled juice on the countertops.220o Nora Clark testified that Cantrell would "steal a dime from her ownmother "ai Many employees agreed that Colcord ignored waitresses and cus-tomers and was slow, although not quite as slow as Cantrell. RhondaBreda testified that Helen Lelonde, who preceded Whipstock as loungemanager, would often tell her to go help at the bar because Colcord hadfallen behind even though it was not busy. Breda also testified that Col-cord could not have kept up with the new bar because she was just notfast enough.2' Zurawski, a union steward, among other employees, testified to thateffect. Jean Lillvis testified that on Tuesday, Colcord's day off, shewould have to "tear down" the bar and clean it because Colcord had letit get so bad. In fact, Colcord admitted that she left the bar messy. An-other common complaint was that Colcord would not stock the front barfor the night crew.Colcord testified that she had a loyal following of 20to 30 customers and was on a first-name basis with them.Sandy Stickler, however, testified that Colcord had onlyfive or six regular customers. June Stanley, 'who knewColcord since she was a child and called her, "AuntBetty" testified that Colcord attempted to convince Stan-ley to perjure herself at the hearing by testifying thatBell made coercive and unlawful comments. On the basisof Stanley's testimony which was frank and candid, herrelationship to Colcord, and her demeanor while testify-ing, convinces me that she was telling the truth. Bell wasnot impressed by Colcord in the interview and recom-mended that she, along with Cantrell and other loungeemployees, be rejected. However, the final decision wasleft to Hocker. Hocker had worked with Colcord foryears and because of her knowledge of Colcord's pastperformance Hocker decided not to hire her.Three former employees were hired as bartenders,Nora Clark, Kaye Zurawski, and Rhonda Breda. NoraClark was hired as waitress November 1978. A fewmonths later she became a bartender, a position she helduntil the fire. As a bartender Clark worked mainly at theback service bar but would occasionally work the frontbar when Colcord was not on duty. Bell interviewedClark but made no recommendations concerning her.Hocker, who knew Clark and had worked with her, con-sidered Clark a hard worker and a fast bartender.Hocker also thought Clark had a good personality andwas good with customers. Hocker hired Clark.Kaye Zurawski began as a bartender shortly after shewas hired as a waitress in 1976. Zurawski worked in theservice bar until the fire. She was interviewed by Bell.Bell made no recommendation with respect to her. Zur-awski was known by Hocker as one who got along wellwith other employees and was there to "pitch in," evenon her days off. Hocker considered Zurawski fast andable to handle the expected volume in the new bar.Hocker hired Zurawski. In addition, other witnessesagreed with Hocker that Zurawski was a good, fast bar-tender who was efficient and got along with the custom-ers.Rhonda Breda was hired as cocktail waitress in 1975.Nine months after that she became a bartender and re-mained in that position until she was laid off after thefire. Breda worked nights in the service bar bat wouldfill in for Colcord on her days off in the front bar andassisted Cantrell when she fell behind. Bell interviewedBreda and checked her references. The manager at theQuality Inn told Bell that Breda was good but had a tar-diness problem. Brenda Buck, a bartender at the QualityInn, told Bell that Breda did not get along well with themanager and to take what he said with a grain of salt.Buck told Bell that Breda was a good speed bartender.23Bell said he was impressed with Breda in her interviewand said that both Whipstock and Hocker spoke highlyof Breda as a bartender.Hocker testified that she liked Breda because she wasgood, fast, and personable. Other employees testified thatBreda was a good, reliable, fast bartender. Clark said2s Jan Davenport testified that Buck told her that she had spoken withBell and told Bell about Breda.293 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Breda was excellent and the best bartender in thelounge. Even Cantrell, Colcord, and Karen Gobel, al-leged discriminatees, agreed that Clark, Zurawski, andBreda were the fast bartenders. Cantrell admitted that allthree would always appear to be working faster thanshe. Colcord said she had no doubts about their abilitiesand considered them friends.Terry Waletzko was hired as a bartender by Hocker.She was not a former employee of the Respondent. Wa-letzko was interviewed by Bell twice and then byHocker. Bell rated her "8" on the I to 10 scale. Wa-letzko impressed Bell favorably because of her personali-ty and experience. Hocker had checked Waletzko's refer-ences and was told by her then employer that Waletzkowas very qualified. However, Waletzko did not turn outto be what Bell or Hocker had expected. She has sincebeen fired for tardiness.2. The dining room waitressesMadelyn Bogart, an alleged discriminatee, was hired asdining room waitress in 1974 and, except for two sepa-rate medical leaves of absence for back injuries sufferedon the job, she worked until the fire resulted in herlayoff. Bogart received a letter to reapply and did so inJanuary 1981. She was interviewed by Bell who was im-pressed with her experience. He considered hiring her,even though Bogart explained that she had had a lot of"hassles" when she worked at the hotel before, forwhich she blamed management. She commented that"bus boys and dishwashers are never doing their jobs."Bell testified that he was willing to overlook those state-ments because from his prior investigation he had con-cluded that past management was poor and certainlymay have contributed to difficulties experienced by em-ployees. Bogart had also mentioned in the interview thatshe had fallen and hurt her back. Bell testified that at thetime he did not consider that important.Following that interview Bell told Whipstock that hewas thinking of hiring Bogart. Whipstock told him, "Youbetter be careful. You better check on that one." Bellthen asked Hocker about Bogart. Hocker told Bell thatshe had not worked with Bogart, that Bogart had a repu-tation for not getting along with other employees, thatshe constantly gossiped about other employees, and thatshe was a very nervous person.24Hocker also told Bellthat Bogart had a reputation for filing frequent and ques-tionable workers' compensation claims. Hocker said thatBogart had filed one claim against the hotel because of afall, and a second against another employer, the "Come-N-Dine Restaurant," also over a fall. In both casesBogart received workers' compensation benefits as aresult of filing these claims.a4 Other employees concurred with those views about Bogart. Someemployees thought Bogart was a good waitress but she had a "bigmouth" and complained a lot about everything. Bogart had a reputationfor telling other employees what they could and could not do, includingemployees in the kitchen. On one occasion, while Bogart was a unionsteward, she complained to management about a coworker, urging man-agement to give the employee a warning slip. That coworker, Jan Dav-enport, a current union steward, testified that Bogart attempted to con-vince management to give her, Davenport, a warning slip for not takingBogart's assigned shift.,Bell testified that he called the "Come-N-Dine" andspoke with Ruth Ann Schrock, the manager. Bell askedSchrock about Bogart, but Schrock was unwilling to talkto Bell over the phone. Bell went to the "Come-N-Dine"where Schrock told him that Bogart had worked for herand was a good waitress but had left. Schrock then saidalthough Bogart later reapplied, Schrock had not rehiredher. When Bell asked if she would hire her now,Schrock replied, "She isn't here, is she?"25Based on hisconversation with Schrock and the advice of Whipstockand Hocker, Bell decided not to rehire Bogart.Cindy Borkowski, an alleged discriminatee, was hiredas a dining room waitress in 1974 and worked until shewas laid off because of the fire. Bell interviewed Bor-kowski and called her then employer, a medical clinic,where she worked as a receptionist. Bell received a goodreference and was favorably impressed with Borkowski.However, Bell testified that he did observe Borkowski'snervousness during the interview and her constant fid-geting and her indecisiveness to what she wanted to do.After the interview Hocker told Bell that Borkowski wasvery sensitive and often became upset very easily andthose traits affected her performance in the dining room.Hocker also told Bell that Borkowski was a very closefriend of Mr. and Mrs. Sid Moore, former owners, andthat Borkowski had a habit of reporting to Moore whatoccurred at the hotel. Bell had also heard that Bor-kowski liked her job at the clinic and had little interest inreturning to the hotel. Borkowski had started working atthe clinic in March 1980 and was still working there 2years later. She had been offered a job at Bob EvansRestaurant and rejected it. Bell did not hire Borkowski.Bernice Rankel, an alleged discriminatee, began work-ing as a waitress in 1971. She was discharged on Novem-ber 20, 1978, for gross insubordination and leaving herwork station. Arbitrator Epstein later reinstated Rankelwithout backpay, reducing the discharge to a 10-monthdisciplinary suspension. Rankel returned to work on Sep-tember 9, 1979, and worked until the fire. Bell inter-viewed Rankel after she applied. Based on the interview,he gave her low marks on willingness to help others andgeneral attitude. Rankel was apparently considered bysome to be a good waitress and was recommended for aposition on reopening after the fire by Walz, an owner.Bell did not hire her.25 Schrock testified that Bell did not come to her restaurant but thatshe told Bell on the phone that Bogart was a good worker. Schrock alsotestified that she never told Bell that Bogart had sued the "Come-N-Dine" and that she did not take a position on whether she would hireBogart. Schrock, however, had written a letter to her insurance carrierconcerning Bogart's claim against the "Come-N-Dine" in which shestated that the General Counsel "wanted me to say that Madelyn[Bogart] is a good worker ...but this is one time when everything elsearound that record should also be told." Schrock also stated in the letter,"I sincerely pity her next employer" referring to Bogart as dishonest andcharging her with trying to "rip off" someone else. She said Bell hadcalled her and that he did not "want her [Bogart] because she seems tobe either accident prone or a con-artist." During her testimony, Schrockadmitted having talked to Bell and indeed Bell's version of Schrock'sstatements about rehiring Bogart are consistent with Schrock's own state-ments in her letter to her insurance carrier. Evidently Schrock did notwant to testify concerning her true feelings about Bogart. but the state-ments in her letter convince me that Bell's testimony is truthful.294 RAMADA INNBillie Akins and Sherry Martin, former supervisors,however testified that Rankel would use obscenities lib-erally and that she tried to run the dining room, tellingothers what to do. Bell testified that despite Waltz' rec-ommendation, which was not binding on him, he re-mained unimpressed with Rankel. In addition Bell decid-ed that Rankel's difficult personality and the other em-ployees' dislike of her outweighed any job skill shemight have as a waitress. Thus, he followed Hocker'sadvice and did not rehire her.Virginia Rose Forsberg, an alleged discriminatee, washired in 1970 as a dining room waitress and worked untilNovember 20, 1978, when she was discharged alongwith Rankel. As in the case of Rankel the arbitrator re-duced her discharge to a 10-month disciplinary suspen-sion. After her return she worked until the fire. Forsbergwas set up for an interview with Bell and on arriving shesaid to Bell that she did not know why she was goingthrough the interview knowing she was not going to behired. Bell testified that based on that interview he didnot believe Forsberg merited an offer of employment.Melissa Phillips was hired in 1977 as a dining roomwaitress and worked until the fire. She applied and wasinterviewed by Bell. Before that interview Phillips hadspoken with Bell during several visits to the hotel in De-cember 1980. Bell testified that it was evident to him as aresult of the interview that Phillips liked being a waitressand got along well with other employees. He said hewas also impressed with her general attitude and outlookon life and thought she would be an asset. He hired her.Jan Davenport originally was hired by the hotel as adining room waitress in January 1974. She was laid off inMarch 1975 until October 1975, then worked until thefire. She had 12 years' experience as a waitress, a factorwhich impressed Bell. Hocker told Bell that Davenportwas always willing to work as many hours as she couldand that she often substituted as a cocktail waitress in thelounge to obtain additional work. Hocker described Dav-enport as a good worker based on her job performancein the lounge. Melissa Phillips testified that Davenportperformed well as a dining room waitress. Phillips at thetime of her testimony was a union steward. Davenporthas been a union steward since February 1981.Erma Jean Lillvis was hired as a dining room waitressin 1971. She became a bartender in 1972 but quit shortlythereafter. She returned almost immediately and, in 1975,was transferred to the position of assistant lounge manag-er, a bargaining unit job. She left again in 1977 afterserving in the Union's negotiating team because of, ac-cording to her, intraunion disputes and her dissatifactionwith her rate of pay. She returned in 1979 as a diningroom waitress. Bell rated her high on the interview anal-ysis form and Hocker recommended Lillvis highly be-cause of her experience, ability to fill in other positions,and the fact that she was a hard worker. Bell hired Lill-vis as dining room waitress.Bell completed his dining room waitress staff by hiringnine applicants from the large pool of applicants that re-sponded to the newspaper advertisement. He made thosehiring decisions entirely on his own. He testified con-cerning each of these revealing that, except for the lackof input from others, he followed the same procedures inmaking his hiring decisions.3. The cocktail waitressesKaren Gobel, an alleged discriminatee, was hired as acocktail waitress in August 1974 and continued in thatposition until she was laid off in February 1980 becauseof the fire. Hocker had talked with Bell about Gobel andhad told him that Gobel would not reapply even thoughshe was sent a letter inviting reapplication. Hocker andGobel were friends. Gobel told Hocker in the summer of1980 that she then was working at the University Cluband liked it because she could work when she wanted.She told Hocker that she did not think the lounge wouldbe like it was and did not want to come back. Hockeralso talked to Gobel the day she applied. On this occa-sion, according to Hocker, Hocker asked Gobel why shereapplied and Gobel told her that someone from theUnion told her to reapply to see if she would get re-hired. Although she admitted talking to Hocker the dayshe applied, Gobel denied ever having told anyone thatshe did not want to come back or that the Union toldher to reapply.26Gobel did not get along with the other employees anddid not want to work Saturday nights. Gobel was receiv-ing Aid to Dependent Children and had told Hocker anumber of times that if ADC did not force her to workshe would not. In fact Gobel had trained as a bartenderbut then went back to being a waitress because she madetoo much money as a bartender to continue receiving theADC benefits on behalf of her children.Because Gobel was a constant complainer other em-ployees disliked working with her. Moreover, becauseGobel would not work on Saturday nights other employ-ees felt that she was uncooperative and selfish. On thefew occasions that Gobel did work on Saturday her atti-tude and her complaints made it so difficult for the otheremployees that the Respondent decided to stop callingher and it worked the shift shorthanded.27During the interview with Bell, Gobel confirmed a lotof what others testified about her. Gobel told Bell thatshe had had many bad experiences at the hotel and hadfights with other employees. Gobel said she did notknow what she wanted to do and when Bell asked herwhy she was in the business, Gobel responded, "I gotstuck with it."Hocker decided not to hire Gobel although Gobel wasa friend of hers because she did not believe Gobel had agenuine interest in returning to her former job. At thetime of her application Gobel was working as a bartend-er at a private club and Hocker did not believe Gobel26 Kaye Zurawski, a union steward, testified that she and Sandy Stick-ler had talked with Gobel in early January 1981 after they received let-ters to reapply. When Zurawski told Gobel they were going to reapply,Gobel remarked that the hotel could not pay her enough to reapply andthat she was not going to put up with that "crap" anymore.2' Gobel did not deny these observations and in fact admitted that shecomplained a lot and got into a fight with Stickler in December 1979.Gobel attributed her conduct to her taking diet pills which adversely af-fected her. However, there was absolutely no evidence that eitherHocker or Stickler was told that the diet pills had affected Gobel's per-sonality.295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwanted to return to the position as cocktail waitress inthe lounge which would be featuring rock 'n' roll bandsand catering to a young "singles" crowd. Hocker testi-fied that she also considered Gobel's inability to getalong with her coworkers and decided that Gobel wouldnot be a suitable employee for the hotel.Sandy Stickler, a former lounge employee, toldHocker that, before the letters to reapply were sent out,Stickler would not come back to work at the hotel ifGobel came back. During her interview with Bell, Stick-ler told Bell the same thing. When Hocker called Stick-ler to tell her that she had been rehired and to come infor orientation, Stickler asked Hocker if Gobel had beenhired. When Hocker said no, Stickler accepted the job.Sandy Stickler started as a cocktail waitress in 1974and worked until the fire. The interview analysis formshowed that Bell was impressed by Stickler, especiallyher initiative. Bell noted on the form that Stickler hadsome management experience (Stickler was the nightmanager at a sandwich shop, and had quit that job tocome back to the hotel). Hocker had previously told Bellthat Stickler was a good cocktail waitress and that shegot along with other employees. Stickler was also will-ing to come in on her nights off.28For all those reasonsHocker hired Stickler.Adrienne Hogan had been a cocktail waitress onnights in the front lounge working with Cantrell. Hoganimpressed Bell in her interview. Bell considered her"sharp," "self-satisfied," and "articulate." Hocker toldBell she had not worked with Hogan very often becauseHogan was assigned to the front lounge, but Hockerknew that Hogan would work the front lounge alonewhen it was busy, and never fell behind. Hocker testifiedthat she had not ever heard anything bad about Hoganand therefore decided to hire her.Hocker also hired eight cocktail waitresses fromamong the applicants who responded to the newspaperadvertisement. It appears that Hocker followed the samepattern of hiring for all the hirees. She looked for capa-ble cocktail waitresses who got along with fellow em-ployees and customers and would be able to take the fastpace and loud "music" of the new lounge.4. The cooksRosemary Jones had started as a cook with the hotelin 1978 and worked until the fire. Bell interviewed herand described her as an "old pro" who wanted to learnas much as she could. Bell liked her approach and hiredher.Paul Jones had worked at the hotel as a cook until thefire. Jones impressed Bell very much during his inter-view, as revealed by the interview analysis form. Hockerrecommended Jones very highly to Bell as a very quali-fied cook; he accepted responsibility well and couldhandle the kitchen by himself. Rosemary Jones con-curred testifying that Paul Jones was well qualified as acook.Myrene Harris was initially recommended to Bell byseveral food suppliers. During her interviews she im-*8 Other employees testified that Stickler was a competent, dependablewaitress who got along very well with the customers.pressed Bell by her wide experience and ability to dis-cuss food preparation and related techniques. He wasconvinced that she was very capable. Bell hired her andat the time of the trial she was kitchen manager.Dell King had not worked at the hotel before the firebut was hired by Bell because Bell considered him to bean excellent cook. However, King had an alcohol prob-lem which caused his discharge in August 1981.Maxine Eaglebarger had worked as a pantry and saladcook in 1976 until the fire. She reapplied for the positionin January and was interviewed by Bell and hired byhim. Rosemary Jones testified that Eaglebarger was wellqualified, and Shirley Rist, a former cook, testified thatEaglebarger was a good worker. Jean Williamson hadworked as a pantry cook for the hotel but had quit short-ly before the fire. Hocker had heard that Williamsonwanted to return, so she invited Williamson to apply.Bell was impressed with Williamson's attitude during theinterview. Williamson was described as a qualified cookby Rosemary Jones and Shirley Rist.5. The dishwashersTom Banney had worked as a dishwasher before thefire. Bell interviewed him but before that interview Bellobserved Banney at work at the Holiday Inn whereBanney had been working as a dishwasher. Hocker toldBell that Banney was a dependable and cooperativeworker and on the basis of the foregoing Bell hiredBanney.Jim Derbin had also worked as a dishwasher prior tothe fire. He was known as a hard worker and was re-spected by his fellow employees. He was recommendedto Bell by Hocker and Bell hired him.6. The bus helpDavid Colcord, an alleged discriminatee, and the sonof Betty Colcord, had worked at the hotel as a busboyfrom October 1978 until the fire. He applied for anyavailable job in January 1981 and was interviewed byBell. During the interview Colcord expressed a desire tobe a cook but had no experience as such. RosemaryJones, who knew Colcord, testified that Colcord was notqualified to be a cook. Although Colcord appearedsomewhat indecisive, Bell rated him very highly as aresult of his interview. However, on the basis of Hock-er's description of Colcord's work habits, Bell did nothire Colcord. Hocker told Bell that although Colcordcould have been a good worker he was continually"goofing off" and spending time in the cocktail loungewhere he was not supposed to be annoying cocktail wait-resses by his physical advances. In addition, he wasunder 21 years of age. Hocker's testimony was corrobo-rated by Rhonda Breda, a bartender. Breda testified thatColcord was always getting in trouble for being wherehe was not supposed to be. Hocker told Bell that sheconsidered Colcord grossly irresponsible. Because ofthose comments and the availability of better applicants,Bell decided not to offer Colcord a job.Robert Johnston had worked as a busboy prior to thefire. Based on the favorable comments from dining roomwaitresses and other employees, Bell hired Johnston.296 RAMADA INNRobert Jordan had worked as a dishwasher before thefire. Bell spoke with Jordan a number of times in De-cember 1980. Other employees recommended Jordanhighly. Based on those recommendations and Bell's inter-view with Jordan, Bell hired him.Bell also hired Jena Troyer as a busgirl. Bell receivedno adverse comments about Troyer's work among otheremployees. Based on his interview with her he hired her.Bell also offered bus help jobs to Jim Camren and MarkSzmanda,29former employees. Camren failed to reportto work and Szmanda rejected the offer, preferring toremain on the job he had.The only busboy who was hired after the fire whowas not previously employed by the Respondent was JoeLesicki, who had previous experience in the position.F. The Alleged 8(a)(l) ActivityOn February 25, 1981, Dale Hudson, the Union's busi-ness representative, came to the hotel to discuss a mini-mum wage issue with the employees. Hudson met withMillie Phillips (before she had been designated a unionsteward), Ann Klawiter, and Karen Horvath in a vacantbanquet room to discuss this problem. Hudson had seenBell on the premises shortly before he spoke with thethree employees in the banquet room and had told Bellthat he was going to be in the back of the house (ban-quet area) for a few minutes. Soon after Hudson enteredthe banquet room and was introduced by Phillips to theother two employees (who had not been employed priorto the fire), Bell appeared and inquired as to whether thegirls were on breaktime. According to Phillips, Bell said,"what are you doing in here with my waitresses?" Bellthen left and returned later with a warning notice whichhe handed to Phillips for taking an unauthorized break.Phillips told Bell that the employees had behaved simi-larly in the past and that he had not said anything tothem then. Bell then put up "No Smoking" signs. Bellissued warning notices to them and required the wait-resses to sign in and out for their breaks for a short timeafter this incident. Phillips told Bell that he could not dothat (issuing warning notices to her, Klawiter, and KarenHorvath). Bell eventually withdrew the warning no-tices.30G. The March 1981 IncidentOn March 16, 1981, Hudson sent a letter to Whipstockinforming him of the minimum wage problem and thatMillie Phillips and Jan Davenport had been designated asunion stewards. Upon receiving that letter Bell becameupset because of the accusation in it that he was respon-sible for a violation of the Federal minimum wage lawand asked Phillips what the letter was all about. Phillipssaid she did not know. Bell protested that if employeeshad complaints or problems they should come to himfirst. Bell said that if the employees were not going totalk problems over with him first, as suggested in articlea9 Szmanda, who received a job offer. listed Bernice Rankel, an al-leged discriminatee, as a reference on his application.0o Art. Xi, sees. 4 and 7 of the collective-bargaining agreement provid-ed for the issuance of the warnings under the circumstances. In with-drawing the warning notices, Bell concluded after his discussion withPhillips that a misunderstanding had taken place.XII of the contract, then he would insist on strict en-forcement of all work rules. Phillips testified that Belltold her they had a letter claiming that the waitresseswere not being paid right and directed her to find outwho had made this complaint. Phillips then went back tothe dining room followed by Bell who was screaming ather, shaking his finger, and using obscenities. He toldher, "If that is the way you're going to be Millie and theUnion's going to be, I'm going to start following thecontract to the rule and there will be no more smoking."Bell then put up "No Smoking" signs for a day or two.H. The July 1981 IncidentIn late July or early August 1981, Rhonda Breda andFrank Mancuso were assigned to work as bartendersduring a banquet, for which they each received a S25gratuity. They later concluded that the tip should havebeen calculated as a percentage of the total liquor chargepaid by the sponsor of the banquet (which would haveresulted in their being paid a higher sum). Accordingly,they filed a grievance and gave it to their union steward,Davenport, who in turn gave the grievance to Bell. Bellbecame upset because Breda and Mancuso had not cometo him first. Bell told Davenport that the employeeswere correct regarding the way the gratuity should havebeen calculated and that he, in fact, had discovered theerror on his own and had made arrangements for the ad-ditional payments. However, he was upset because theyfailed to discuss the problem with him as required underthe collective-bargaining agreement before resorting to awritten grievance. The Respondent paid Breda and Man-cuso an additional $52 each in settlement of the griev-ance.Beginning on the evening the grievance was submittedBell remained in the lounge until midnight, whereas hispractice before the grievance was submitted was to stayno later than 8 p.m. According to Mancuso, Bell wouldwatch all the employees very closely. Mancuso said heoverheard Bell tell someone, "well, if that's the way thebartenders want to be, we'll just do everything by thebook." Mancuso also said that Bell, on one occasion, re-ferred to Breda as a "floozy." Mancuso further testifiedthat Bell's conduct (remaining until late in the bar, cor-recting employees, not permitting them to smoke in thehallway, and staring at Mancuso) lasted about a week.3'I. The New Year's Eve IncidentOn December 31, 1981, after a New Year's Eve party,Jean Lillvis figured out what the employees' gratuity forthat evening would be. She advised Nora Clark, the3' Former cocktail waitress Judy Spitller corroborated Mancuso's testi-mony. Spiller described Bell as walking around the lounge with an angrydemeanor, nit-picking, and staring at employees and enforcing minor in-fractions of rules with meanness. Spitler testified that on that first eveningCindy Hocker told her that they were no longer allowed to smoke in theback hallway, play video games, sit in the back hallway when they werenot busy, or leave their stations at any time. Spitler said that Bell scoldedher for sitting in the back hallway She said Bell also required cocktailwaitress Jankowski to go out on the floor despite the fact that Jankowskitold him her customers were taken care of and the area was clean. Spitlerfurther testified that Jankowski put in her notice to quit that evening be-cause of the abuse that Bell was heaping on the employees.297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlounge manager, so that the employees could be paid.Clark thought the tip should have been more, but ad-vised Zurawski, the union steward on duty, of Lillvis'figure. Later, several employees approached Clark com-plaining about the amount of the gratuity. Zurawski toldBell about this confrontation and Bell became upset be-cause Clark had borne the brunt of someone else's error.A meeting was arranged with Bell, Walz, Whipstock,Lillvis, and Clark for the hotel and Hudson and Zur-awski for the Union. Bell decided that the employeesshould be paid an additional gratuity. Apparently thehotel had overestimated the number of expected custom-ers and advised the employees beforehand how muchthey could expect to earn based on the inflated estimate.Bell concluded the Company and not the employeesshould pay for the error.Mancuso and Davenport testified that they thoughtBill reinstituted a "No Smoking" rule. However, neitherwas on the premises for several days after the NewYear's Eve party, or had observed any change them-selves. Mancuso testified that he heard about it fromother employees' discussions. On the other hand, otherwitnesses including Zurawski, the union steward, testi-fied that no rule changes or more strict enforcement ofexisting rules occurred. In addition, Stanley testified thatshe smoked during this period of time without any reper-cussions.Discussion and ConclusionsOn October 20, 1981, the General Counsel issued theGeneral Counsel's notice of intent to amend complaint inCase 25-CA-13522, and to amend the consolidated com-plaint in Cases 25-CA-10380 and 25-CA-10548. Thecomplaint in Case 25-CA-13522 was amended in the fol-lowing manner. It added new subparagraph 5(c) as fol-lows:"(c) The Respondent, in April 1981, promulgateda rule prohibiting its employees from smoking inthe hallway behind the bar."Add new sub-paragraph 5(d) as follows:"(d) The Respondent in late July 1981, promul-gated a rule prohibiting employees from playingvideo games; sitting down in the back duringwork time; smoking in the hallway behind thebar; and requiring employees to remain at theirwork stations at all times."Add new sub-paragraph 5(e) as follows:"(e) The Respondent engaged in the conduct de-scribed above in subparagraphs 5(c) and (d) be-cause its employees had joined, supported, or as-sisted the Union, and engaged in concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection, including thefiling of or threat to file grievances."At the hearing the General Counsel moved to furtheramend the complaint in Case 25-CA-13522 whichmotion was granted and the amendment is as follows:Add new subparagraph 5(f) as follows:"(f) On or about March 17, 1981, the Respond-ent, acting through Fred Bell, threatened stricterenforcement of work rules because its employeeshad sought the assistance of the Union."Contrary to the contentions of the Respondent, I findthat the facts support the allegations and that Bell's con-duct was not so minor and isolated that a finding of un-lawful retaliation is unwarranted. See General MotorsCorp., 232 NLRB 335 (1977); Interlake. Inc., 218 NLRB1043 (1975). The Respondent admits that Fred Bellbecame irritated because the employees had filed griev-ances through their steward before coming to him as re-quired by the contract. However, the action of the em-ployees in these instances was protected concerted activ-ity even though the failure to discuss the grievancesbefore reducing them to writing may have been a viola-tion of the collective-bargaining agreement. It was un-lawful for Bell to make threats and to institute stricterwork rules or to enforce rules that had not heretoforebeen enforced because he had been presented withformer grievances prior to oral consultation. I find thatthe above-referred-to allegations in the complaint havebeen proved by a preponderance of the evidence.With respect to the New Year's Eve incident previous-ly discussed, Mancuso and Davenport both testified thatthey thought Bell reinstituted a "No Smoking" rule, butacknowledged that they either were not on the premisesfor several days after the New Year's Eve party, or hadnot personally observed any changes. Other witnesses in-cluding Zurawski, the union steward, testified that norule changes restricting the enforcement of existing rulesoccurred. And, in addition, Stanley testified she smokedduring this period of time without repercussions. I findthat with respect to the New Year's Eve incident thatthe clear preponderance of credible competent evidenceestablished that no changes of rules or their enforcementwere implemented.The next question that is presented is whether theCompany violated Section 8(a)(3) and (1) of the Act byrefusing to hire the eight alleged discriminatees. Inagreement with the Respondent, in order to establish aprima facie case a violation of Section 8(a)(3) of the Act,the General Counsel must prove both that the employerhad actual knowledge of the adversely affected employeeprotected activity and that the employee's protected ac-tivity was the motivating factor behind the discriminato-ry employment decision. Wright Line, 251 NLRB 1083(1980). The prima facie case must be based on competentdirect evidence, and not on speculation, conjecture, orsurmise. Complas Industries, 255 NLRB 1416 (1981);WMUR-TV, 253 NLRB 697 (1980); Wheeling-PittsburghSteel Corp., 244 NLRB 1015 (1979). The General Coun-sel must prove that the management official who actuallymade the employment decision had knowledge of the al-leged discriminatees' protected activity and that thisknowledge caused that authorized official to make thatemployment decision. It is not enough merely to showthat some management official had knowledge when thatinformation was not communicated to the actual decision298 RAMADA INNmaker. R & S Transport. Inc., 255 NLRB 346 (1981);Dinner Bell Foods, 239 NLRB 1115 (1978). Furthermore,general knowledge that protected activity had been en-gaged in by members of a particular group of employeesis insufficient. The decision maker must have had knowl-edge of the protected activity by a particular employeebefore unlawful motive can be attached to the employ-ment decision affecting that employee. K & B Mounting,Inc., 248 NLRB 570 (1980); Florida Steel Corp., 223NLRB 174 (1976).Bell was hired as food and beverage director in De-cember 1980, and given complete control over the ad-ministration and operation of the restaurant and lounge.He was given authority to make all the employment andlabor relations decisions regarding that aspect of thehotel's operation. Bell delegated his hiring authority withrespect to the lounge to Cindy Hocker, his newly desig-nated assistant food and beverage director.Accordingly, Bell interviewed and hired applicants tofill the restaurant positions which included cooks, diningroom waitresses, dishwashers, and bus persons, whileHocker hired the bartenders and cocktail waitresses forthe lounge. Bell made the decisions with respect to Ma-delyn Bogart, Cindy Borkowski, Bernice Rankel, andVirginia Rose Forsberg, all of whom applied for diningroom waitress positions, and David Colcord, an appli-cant for the position of busboy. Hocker made the deci-sion with respect to Edith Cantrell and Betty Colcord asbartenders and Karen Gobel as a cocktail waitress.Bell personally interviewed each of the former em-ployees, including the five alleged discriminatees. Basedon his interviews with the five discriminatees, Hocker'scomments about their prior work performance and inMadelyn Bogart's case, the filing of questionable work-ers' compensation claims, Bell decided not to hire them.There is no evidence in the record that Bell had knowl-edge of any protected activities of these applicants orthat Bell based his decision to reject these employees onunlawful criteria. Bell and Hocker both testified thatthey did not discuss or consider the prior protected ac-tivity of these applicants. Moreover, Bell did not evenreview the personnel files of these applicants. The wit-nesses, including the alleged discriminatees and currentunion stewards, testified that during the interviews Bellhad not discussed, directly or indirectly, union activity,support, or sympathy. Even though there is evidence ofunion activities including the filing of grievances of eachof the discriminatees, there is such evidence regardingSandy Stickler, Millie Phillips, and Jan Davenport, allformer employees hired by Hocker and Bell. Each filedmore grievances than five of the eight alleged discrimin-atees.With respect to the testimony of Rosemary Jones, aformer employee previously discussed, she was hired byBell as a cook in January 1981. In the middle of Febru-ary 1981, Bell had discussed with Jones the arbitrator'sdecision that the former employees lost their seniorityrights when their layoff extended beyond 6 months. Ac-cording to Jones' first version of Bell's comments, Bellsaid he was glad the hotel won the arbitration because hewould not have to hire back any former employees whowere not hired or did not reapply. Bell then said that hepicked the employees that he wanted and he did notwant the previously rejected former employees becausehe hired who he wanted to hire. According to Jones,Bell said further that the owners picked the best workersand that. he did not want any of the troublemakers thatcaused trouble with the Union.Jones testified that Bell then told her he did not hireBorkowski, Colcord, and Bogart because they causedtrouble, did not do their work, did not treat customersright, and stood around smoking cigarettes. However,Jones admitted that Bell did not mention the word"Union" or discuss union activities when he made the"troublemaker" statement. She said that she could only"guess" when Bell said troublemaker he was referring tounion activities. She also said that under her definition ofwhat she thought Bell meant by "troublemaker" thatterm would describe a number of the former employees,including herself, who were hired by Bell.I do not put any weight on Jones' testimony with re-spect to her "guess" as to what Bell meant by "trouble-maker." The general definition of "troublemaker," notgetting along with others, is what Bell meant inasmuchas Jones included herself in that category, yet she washired by Bell and not a definition that equates that termwith union activity.Another former employee rehired by Bell, MaxineEaglebarger, someone whom Jones described as havingbeen very active in the Union, disputed Jones' version ofwhat Bell said. Eaglebarger was present when Bell wastalking to Jones. Eaglebarger heard Bell make commentsabout the arbitration decision. She said that Bell said,"At least the troublemakers did not get hired back."Eaglebarger testified that she did not know what Bellmeant by this and did not believe it had anything to dowith employees having filed grievances. She added thatshe did not think that filing grievances would label heras a "troublemaker."Inasmuch as the record evidence does not establishthat Bell had knowledge of the prior protected activityof Bogart, Borkowski, Rankel, Forsberg, and David Col-cord when he made the decision to reject them, Bellmade his decision based on interviews and advice re-ceived by individuals, including Hocker who had person-al knowledge of the past work performance of those per-sons. Even though there was no duty on the part of theRespondent to rehire any of the former employees, theRespondent sent out invitations to reapply to all theformer employees. Bell and Hocker made their decisionsbased on the reputations that the alleged discriminateeshad made for themselves and rejected them for soundbusiness reasons, and not because of their prior union ac-tivity including the filing of grievances. I find that theGeneral Counsel has failed to establish a prima facie casewith regard to Bell's rejection of those five restaurantapplicants. I shall recommend that the complaint be dis-missed in its entirety with regard to those individuals. R& S Transport, and Dinner Bell Foods, supra.As previously stated, Cindy Hocker made the decisionto reject Edith Cantrell, Betty Colcord, and KarenGobel. The burden of proof is on the General Counselthat not only did Hocker know of the protected activity299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the alleged discriminatees but also that she consideredthose activities in reaching the ultimate employment de-cision. Wright Line and Dinner Bell Foods, supra. TheGeneral Counsel did not sustain its burden with regardto the rejection of Cantrell, Betty Colcord, and Gobel.Even though Bell interviewed those three alleged dis-criminatees, Hocker made the decision not to hire them.Among other factors, Hocker made her decision basedon her personal knowledge of these employees from herprior employment association with them before the fire.Hocker decided not to hire them because of their poorwork habits and their inability to get along with otheremployees. The General Counsel failed to produce anyevidence on which a conclusion can be based thatHocker relied on any unlawful criteria in making thosedeterminations. A review of the record does not revealto what extent, if at all, Hocker knew of the protectedactivities of these alleged discriminatees. Hocker hadbeen employed by the Respondent during certain periodsbetween 1976 and through 1979, and had worked closelywith Cantrell, Betty Colcord, and Gobel. But there wasno showing that Hocker was aware of the protected ac-tivities. Rhonda Breda, a former employee who was re-hired, testified that she did not know if Colcord had everfiled a grievance. In that respect she testified as follows:You know, it's not like when someone had a griev-ance, they went running around the whole placesaying, you know, I'm going to file a grievance.Usually, when you have a problem, you take careof it with your steward, or maybe you discuss itwith someone you work with, if there's been an in-justice.But you don't-you know, you understand whatI'm trying to say? You don't go running around thekitchen, and in the lounge saying I'm going to file agrievance.There is no evidence in the record that Hocker hadany knowledge whatsoever of Gobel's protected activity.With respect to Betty Colcord, Hocker testified that shedid not discuss Colcord's protected activity with Belland does not remember Colcord ever having filed anygrievances. She did, however, testify that she had heardthat Colcord filed some grievances but had no personalknowledge as to the truth of the matter. Hocker was noteven aware that Colcord had been a union steward untilshe was so informed during the hearing. Colcord filedfive grievances during her 10 years of employment, butall of them were filed in 1978 when Hocker was in Ari-zona. Gobel filed I I grievances but only 6 were filedduring the time Hocker was employed by the Respond-ent. Cantrell filed 21 grievances in her 8 years of em-ployment, but only 8 were filed while Hocker was em-ployed. Again, the burden was on the General Counselto produce evidence to show that Hocker knew of theprotected activities of Cantrell, Betty Colcord, andGobel, and that burden was not met. Pioneer Natural GasCo. v. NLRB, 662 F.2d 408 (5th Cir. 1981).Assuming arguendo that Hocker had knowledge by in-ference of the union activities of the three alleged discri-minatees, there is no evidence that Hocker had relied onthis knowledge in reaching her employment decisionswith respect to them.Hocker had been a member of the Union when shewas employed prior to the fire, and had filed a grievanceagainst the hotel and complained on occasion aboutworking conditions. She said that she had remained neu-tral toward the Union both while she was in the Unionand when she was a manager for the hotel. There is noevidence of any union animus on the part of Hocker orthat her employment decisions were motivated by herunion background. The evidence establishes beyond adoubt that Hocker was interested in employing the bestpossible people for the lounge inasmuch as she was re-sponsible and was expected by her superiors to run agood shop. She refused to hire anyone whom she knewto be lazy, untrustworthy, unable to get along withothers, or who did not really want to work at the hotel.The Respondent had no obligation to hire those individ-uals. They had no greater rights than other applicants asfar as seniority was concerned. Hocker did not want tosaddle herself with individuals she did not think wouldor could do a good job when she had qualified appli-cants to select from, including former employees Zur-awski, Clark, Breda, Stickler, Hogan, and Paulson. I findthat Hocker's rejection of Cantrell, Betty Colcord, andGobel was lawful.I find that the General Counsel has failed to establishby a preponderance of evidence that these three individ-uals were rejected because of filing of grievances orother union activities. I shall therefore recommend thatdismissal of the complaint in its entirety with respect toallegations concerning them. I find that the eight allegeddiscriminatees would not have been rehired absent anyprior exercise or protected rights. Wright Line, supra.See also St. Joseph Hospital, 260 NLRB 691 (1982). Thehiring decisions were based on legitimate business con-siderations and would have been the same had the appli-cants not engaged in protected activity.Cantrell was very slow and would not have been ableto keep up with the other bartenders in the new bar andshe had a reputation as a thief. (That was established notonly by the testimony of Hocker but by other employ-ees.) In addition, Cantrell was unable to get along withother employees.Betty Colcord was slow, kept a messy bar, watchedsoap operas all day, and ignored customers. That was at-tested to by several witnesses who had personal knowl-edge of her work habits. By contrast, all the former em-ployees who were hired were good workers and gotalong with customers and their fellow employees.Karen Gobel was a chronic complainer who engen-dered a considerable amount of tension among otherlounge employees. There is testimony that many employ-ees did not want to work with her. Gobel insisted on alimited work schedule which contributed to other em-ployees' dislike for her. She refused to work Saturdaynights except in emergency situations. Her inflexibilitycaused her coworkers to view her as selfish and self-cen-tered. In fact, one employee, Sandy Stickler, conditionedher return to the employment of the Respondent on thenonemployment of Gobel. When Hocker was asked by300 RAMADA INNStickler if Gobel was coming back and Hocker replied inthe negative, Stickler accepted the job. Even thoughGobel may have had good mechanical skills as a cocktailwaitress, Hocker knew the new bar would demand morethan just good skills. She said she needed an employeewho was flexible, personable, and willing to pitch in.Gobel was not that employee. In addition, Hocker testi-fied that as a result of her friendship with Gobel thatGobel did not really want to come back, that she wastired of the abuse that a cocktail waitress had to take in apopular public bar and would rather remain a bartenderin a private club where she was employed at the time.Gobel had worked for the hotel for 6 years. During thatperiod she never held a union position but she did file 11grievances during her tenure. Sandy Stickler, whomHocker hired as a cocktail waitress, had also worked forthe hotel for about 6 years. Like Gobel, she never servedin an official capacity for the Union but she did filegrievances.I am convinced that Hocker hired the best employeesavailable who not only had good skills but who wouldalso fit in with the other employees and with whom shecould work. Hocker did not hire Gobel because shecould not meet those qualifications. And I am convincedthat Hocker's decision would not have been different ifGobel had not engaged in any protected activity. Cer-tainly her hiring Stickler compelled that conclusion.Similarly Bell's employment decisions were not discri-minatorily motivated and would have been the same inthe absence of any protected activity. Bell hired 12dining room waitresses in preparation for opening day.Of these three, Millie Phillips, Jan Davenport, and JeanLillvis had previously worked for the hotel. Four of thealleged discriminatees applied for dining room waitresspositions, Madelyn Bogart, Cindy Borkowski, BerniceRankel, and Virginia Rose Forsberg.Bogart had worked as a dining room waitress for thehotel from 1974 through February 1980. However heremployment was not continuous inasmuch she missedconsiderable periods of work during two medical leavesof absences for back injuries she received while on thejob. Whipstock told Bell that he "better be careful" andthat Bell had "better check on that one." Bell askedHocker about Bogart. Hocker told Bell that she had notworked with Bogart before but that Bogart had a reputa-tion for not getting along with other employees. Hockeralso informed Bell that Bogart slipped and fell down alot on the job when no one was around. Hocker alsotold Bell that she had fallen at her previous employer'spremises, the Come-N-Dine restaurant. In spite of thosecomments, Bell was favorably impressed with Bogart asa result of the interview he had with her.Bell called the Come-N-Dine restaurant and spokewith the manager after which he was convinced thatBogart would not be a good employee inasmuch as hesuspected that she filed false workmen's compensationclaims. In addition, she did not get along with otherpeople; she tried to "run" the restaurant by giving ordersto other employees telling them what they could orcould not do. Other witnesses corroborated Hocker's tes-timony concerning Bogart's inability to get along withothers and her inclination to tell other empjloyees whatto do even though she had no authority to do so. Thereis no evidence that Bell considered Bogart's prior unionactivity. Considering Hocker's testimony that she mayhave told Bell that Bogart had been a union steward, Iam still convinced that having been a steward did notenter into Bell's decision not to hire Bogart.32Millie Phillips, who was rehired by Bell as a diningroom waitress, had worked for the hotel for 3 yearsprior to the fire. During her past employment with theRespondent, Phillips filed five grievances, three of whichshe filed with Bogart. Phillips was selected as a stewardby Dale Hudson, the Union's business agent, in February1981. Hudson described Phillips and Jan Davenport, theother steward, as clearly the best choices for this unionposition. Jan Davenport, also hired by Bell, had worked6 years before the fire. Davenport filed six grievancesduring this time frame. Thus, Bell hired former employ-ees who had engaged in protected activity and he reject-ed employees who had engaged in protected activity. Ido not believe Bogart's rejection has been proven to bediscriminatory.Cindy Borkowski was hired as a dining room waitressin 1974 and worked until she was laid off because of thefire. After interviewing Borkowski, Bell called her cur-rent employer, a medical clinic, where she worked as areceptionist. Bell received a good reference, and he wasleaning favorably toward hiring her. He hesitated be-cause of some undesirable traits that she exhibited duringher interview. These included excessive nervousness, fid-geting, and an expressed lack of a goal in life. After theinterview Bell talked to Hocker about Borkowski.Hocker confirmed Bell's initial fears explaining that Bor-kowski was very sensitive and got upset very easily.Brenda Maddox, a former hostess, testified that Bor-kowski was a pretty good waitress but that she panickedvery easily. Bell also heard that Borkowski enjoyed herjob at the clinic and really did not want to come back tothe hotel.Again, there is no evidence in the record to suggestthat Bell rejected Borkowski because of her prior pro-tected activities or that she was even considered a unionactivist. The Union's representative, Dale Hudson, testi-fied that Borkowski was not a union leader or a vocalsupporter of the Union. Rosemary Jones said that Bor-kowski was never known as an employee who would filea grievance. In her 6 years of employment Borkowskifiled four grievances. By comparison, Phillips and Dav-enport filed more grievances in less time, and were bothrehired and appointed as union stewards. All four of thegrievances signed by Borkowski were joint grievancesthat had also been signed by Phillips. I am convincedthat Bell would not have rehired Borkowski even if shehad not engaged in minor protected activities in whichshe joined others.Bernice Rankel began working as a waitress for thehotel in 1971. As previously indicated, she was fired onNovember 20, 1978, and was later reinstated without32 Bogart worked for the hotel for 6 years, the last year as a steward.During those 6 years Bogart signed 10 grievances. Several former em-ployees testified that Bogart did not have a reputation for filing griev-ances.301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbackpay after a 10-month disciplinary suspension. Rankeldid poorly in her interview with Bell who gave her lowmarks on her willingness to help others and her generalattitude. Bell was not impressed by Rankel and Hockerdid not say anything to change his mind.Forsberg was hired in 1970 as a dining room waitressand, like Rankel, worked until November 20, 1978, whenshe was fired. She also was reinstated without backpayafter a 10-month disciplinary suspension. Forsbergworked until the fire. Forsberg also had a bad interviewwith Bell telling him in the beginning that she did notknow why she was going through with the interview be-cause she knew she was not going to be hired. He feltthat Forsberg had a chip on her shoulder and inasmuchas he had no obligation to rehire any of the former em-ployees, evidently he decided to hire only those he con-sidered the best.Forsberg had been a union steward for I month,during which time she did not submit any grievances.Rankel served as a steward for a short time in 1974.Forsberg had signed four grievances in almost 10 yearsof employment while Rankel joined in just three griev-ances in her 9 years of employment. Forsberg testifiedthat she never spoke to the prior management aboutworking conditions. Clearly Rankel and Forsberg weremuch less active and filed fewer grievances than Phillipsand Davenport, the two former employees hired by Bell.David Colcord, the eighth alleged discriminatee, hadworked as a bus helper for approximately 17 monthsprior to the fire. As previously stated, Colcord appliedfor any available job in January 1981 with a particulardesire to be a cook. However, Colcord testified that hetold Bell in the interview that he did not want to be adishwasher and that he would not have accepted the jobas a cocktail waiter. He also said that he really did notmean he was applying for any opening. He was notqualified to be a cook. Also, as previously stated, Col-cord had a reputation for bothering the cocktail waitress-es and being where he was not supposed to be duringworking hours. However, it appears Bell was influencedin making a decision not to hire David Colcord byHocker's extreme dislike for him. Hocker thought Col-cord could be a good busboy when he was in the diningroom but that it was hard to keep him there. She saidthat he was constantly "goofing off"' in the cocktaillounge which not only violated work rules but also vio-lated the law because he was not then 21 years old. Shesaid Colcord would "hang out" in the cocktail loungewhere he thought he had license to make physical ad-vances towards the cocktail waitresses. Hocker told Bellthat he did not like Colcord and did not want himaround. Apart from being alleged discriminatee BettyColcord's son, Colcord never filed a grievance, neverhad a position in the Union, and never engaged in anyunion activity.The General Counsel contends that Colcord was nothired because of his relationship to Betty Colcord. Thefacts do not support that contention. June Stanley, whomHocker hired as a cocktail waitress, used Betty Colcordas a reference on her application and told both Bell andHocker that Colcord was like family to her. She evencalled Colcord, "Aunty Betty." Hocker hired Stanley inJanuary 1981, and after she quit in August Bell hired heragain in December. Furthermore, Bell offered a bushelper position to Marc Szmanda, which Szmanda reject-ed, even though Szmanda had listed Bernice Rankel as areference. The relationship of a union official or activistis not, without more, the basis of a finding of unlawfulpurposes or motivation. R & S Transport, Inc., 255NLRB 346 (1981). I find that Colcord's rejection wasnot based on improper criteria and would have occurredhad David Colcord not been related to Betty Colcord.Of the 264 applicants who were interviewed, 38 werehired. Seventeen of the 38 were former employees and,of the 27 former employees who applied, 19 were madeoffers of employment. The eight who did not receiveoffers are the alleged discriminatees. Because of theUnion's security clause in the hotel's collective-bargain-ing agreement, the 17 former employees who were re-hired necessarily had been members of the Union. Anumber of the off-the-street applicants also had unionbackgrounds. In addition, reviewing only the former em-ployees, it is clear that numerous former employees werehired that engaged in a considerable amount of protectedactivity. Conversely, five of the eight alleged discrimina-tees engaged in virtually no protected activity. Thatcomparison reveals that prior activity was not a factor inBell's or Hocker's hiring decisions. In agreement withthe Respondent the alleged discriminatees were simply 8of 226 applicants who were not offered jobs. They werenot treated any differently from anyone else. It is evidentthat everyone was judged on his or her merits. The al-leged discriminatees apparently did not measure up. Insum, I find that although there is evidence of union orconcerted activity or grievance filing by most of the al-leged discriminatees, except for David Colcord who filedno grievances and took no part in union activities, thereis no evidence that the Respondent knew of any of theseprotected activities or that the Respondent treated theapplicants differently because they may have engaged insuch activities. To the contrary, the Respondent rehiredmany former employees who had filed more grievancesthan several of the alleged discriminatees, as indicatedabove. Accordingly, I conclude that the Respondent didnot violate the Act when it rejected the eight allegeddiscriminatees.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By promulgating a rule in early April 1981, prohib-iting its employees from smoking in the hallway behindthe bar because such employees engaged in activity pro-tected under Section 7 of the Act, the Respondent vio-lated Section 8(a)(1) of the Act.4. By promulgating a rule in July 1981, prohibitingemployees from playing video games, sitting down in theback during worktime, smoking in the hallway behindthe bar, requiring employees to remain at their work sta-tions at all times because said employees engaged in ac-302 RAMADA INNtivity protected under Section 7 of the Act, the Re-spondent violated Section 8(a)(1) of the Act.5. By refusing to rehire Madelyn Bogart, Cindy Bor-kowski, Bernice Rankel, Virginia Rose Forsberg, EdithCantrell, Betty Colcord, and Karen Gobel, the Respond-ent has not violated Section 8(a)(1) and (3) of the Act.The aforesaid unfair labor practices tend to lead tolabor disputes hindering and obstructing commerce andthe free flow of commerce and constitute unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices I shall recommend that theRespondent be ordered to cease and desist therefrom andto take certain affirmative action designed to effectuatethe policies of the Act.I shall also recommend that the Respondent post ap-propriate notices at its place of business in South Bend,Indiana.Upon the foregoing findings of fact and conclusions oflaw in the entire record and pursuant to Section 10(c) ofthe Act, I issue the following recommendedORDER33The Respondent, Rambend Realty Corporation, d/b/aRamada Inn of South Bend, South Bend, Indiana, its of-ficers, agents, successors, and assigns, shallsa If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.I. Cease and desist from(a) Promulgating rules prohibiting employees fromplaying video games; sitting down in the back duringworktime, smoking in the hallway behind the bar, andrequiring employees to remain at their work stations atall times because said employees have exercised theirrights under Section 7 of the Act.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its place of business in South Bend, Indiana,copies of the attached notice marked "Appendix."34Copies of the notice, on forms provided by the RegionalDirector for Region 25, after being signed by Respond-ent's authorized representative, shall be posted by theRespondent immediately upon receipt and maintained for60 consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that notices are not altered, defaced, or coveredby any other material.(b) Notify the Regional Director in writing within 20days from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint is dismissed in-sofar as it alleges violations of the Act not specificallyfound herein.a4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."303